Mr. Presiding Justice Brown delivered the opinion of the court. 3. Cabbiebs, § 248*—when evidence as to agent’s authority inadmissible. In an action against a carrier for damages caused by its failure to furnish stock cars at a point on another line on a certain day, pursuant to an alleged agreement of its local station agent, it is not' error to refuse to permit the jury to consider on the question of the agent’s authority evidence of the statement by the agent that he had received a telegram from the carrier’s “dispatcher" at a certain station, not a junction point with the foreign line, that the cars would be at the agreed station on a certain day, there being no evidence that the dispatcher’s authority to make such an agreement was any greater that that of the agent. 4. Cabbiebs, § 248*—when evidence insufficient to show ratification of agent’s promise to furnish cars. In an action against a carrier for damages caused by its failure to furnish stock cars at a point on another line, on a certain day, as its local station agent had agreed it would do, the fact that cars were furnished at the point on the foreign line eighteen days later is not evidence of ratification of the agent’s agreement, where the evidence shows that the cars so furnished were delivered by the carrier to the foreign road at a junction point and thereafter the distribution was controlled by such foreign road. 5. Appf.at, and ebbob, § 1466*—when rejection of evidence not reversible error. In an action against a carrier for damages caused by its failure to furnish stock cars on a certain day at a point on a foreign line, in violation of an agreement made by a local station agent, it is not reversible error to refuse to allow or compel the carrier’s assistant general freight agent to answer questions as to the orders to the station agent at another station for the placing of cars on another road, where the answers to similar previous questions did not sustain plaintiff’s case.